Citation Nr: 0329277	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for service 
connected residuals of tendon graft, fifth finger of the 
right (major) hand, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from February 1972 to May 
1974.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  

In an August 2000 decision, the Board denied the veteran's 
claim.  The veteran appealed, and in March 2001, the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated the Board's decision and remanded the case for 
readjudication.

In April 2002, the Board undertook development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  

In June 2003, the Board remanded the case for the RO to 
consider the evidence developed by the Board.


REMAND

Subsequent to the Board's remand, in a statement received in 
September 2003, the veteran identified sources of recent 
medical treatment for his service connected disability, and 
requested that VA obtain these records.  The veteran included 
a VA Form 21-4142 authorizing VA to obtain records from David 
J. Phillips, M.D., in Chattanooga, Tennessee, where he was 
seen in August 2003 and September 2003.  These records should 
be obtained.  Additionally, while the veteran apparently 
submitted a one page report dated in September 2003 from Mark 
A. Brzezienski, M.D., it is not clear if there are any 
additional records of treatment of the veteran from Dr. 
Brzezienski.  The veteran has also submitted a Form 21-4142 
authorizing VA to obtain records from that physician.

Additionally, the veteran noted that he has received 
treatment in recent months from the VA Chattanooga Outpatient 
Clinic.  The most recent records from that facility in the 
claims folder are dated in June 2003.  The RO should obtain 
any more recent available records.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Particularly, the RO 
must notify the veteran of the applicable 
provisions of the VCAA, including what 
evidence is needed to support his claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  Using the two VA Forms 21-4142 
completed by the veteran in September 
2003, the RO should request complete 
copies of any medical records of 
treatment of the veteran since August 
2003 from the following:  David J. 
Phillips, M.D., in Chattanooga, 
Tennessee; and Mark A. Brzezienski, M.D, 
at the Hayes Hand Center in Chattanooga, 
Tennessee.  The RO should associate any 
records obtained with the claims file.  

3.  The RO should request copies of any 
medical records of treatment of the 
veteran since June 2003 from the 
Chattanooga VA Outpatient Clinic.  All 
records obtained should be associated 
with the claims file.  

4.  Following the above, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased disability 
evaluation for service connected 
residuals of tendon graft, fifth finger 
of the right (major) hand.  If the 
benefit remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and allowed a reasonable time for 
response.  Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




